          Case 19-00555-SMT                         Doc 39     Filed 10/15/19 Entered 10/15/19 17:22:50                              Desc Main
                                                              Document      Page 1 of 1
          Fill in this information to identify the case:

 Debtor name        Synergy Law, LLC

                                                  DISTRICT OF DISTRICT OF COLUMBIA, WASHINGTON D.C.
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)        19-00555
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.        State what the contract or                 Auto Lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                      Mercedes Benz FInancial
               List the contract number of                                            PO Box 5209
                any government contract                 5000793355001                 Carol Stream, IL 60197-5209




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com
